10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 1 of 24

Stan D. Blyth, #166938
sdb(@lrplaw.net

Kimberly L. Mayhew #199105
klm@Irplaw.net

LANG, RICHERT & PATCH
Post Office Box 40012
Fresno, California 93755-0012
(559) 228-6700 Phone

(559) 228-6727 Fax

Daniel D. Domozick, #206976
ddomozick@domolaw.net
33977 Chardon Road, Suite 100
Willoughby Hills, Ohio 44094
Phone: 216-586-6020

Fax: 216-586-6021

Attorneys for Plaintiff, CORBIN W. MARR

THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

CORBIN W. MARR, individually and
derivatively on behalf of PIPE AND PLANT
SOLUTIONS, INC., a California corporation,

Plaintiff,

vs.

PROVEN MANAGEMENT, INC.; a
California corporation; WILLIAM J.
GILMARTIN IV; ALAN VARELA;
WILLIAM J. GILMARTIN IU, AND
SEWERAI CORPORATION, a Delaware
corporation,

Defendants.

-and-

PIPE AND PLANT SOLUTIONS, INC., a
California corporation,

Nominal Defendant.

 

 

 

Case No

1

Case No.

VERIFIED COMPLAINT
DIRECT CLAIMS FOR:

BREACH OF FIDUCIARY DUTY;
CONVERSION;

UNJUST ENRICHMENT;
ACCOUNTING;
DECLARATION OF RIGHTS;
FRAUD;

NEGLIGENT
MISREPRESENTATION;
BREACH OF CONTRACT;
BREACH OF THE IMPLIED
COVENANT OF GOOD FAITH
AND FAIR DEALING; AND

(10) UNFAIR BUSINESS PRACTICES

DERIVATIVE CLAIMS FOR:
(11) CORPORATE WASTE;
(12) BREACH OF FIDUCIARY DUTY;
(13) ABUSE OF CONTROL; AND
(14) UNJUST ENRICHMENT

(DEMAND FOR JURY TRIAL)

- In re Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 2 of 24

Plaintiff CORBIN W. MARR (“Plaintiff’ or “Marr”), individual and derivatively on
behalf of PIPE AND PLANT SOLUTIONS, INC. (“PPSI,” the “Company” or “Nominal
Defendant”) brings this action against Defendants WILLIAM J. GILMARTIN IV
(“Gilmartin”), ALAN VARELA (“Varela”) ;WILLIAM J. GILMARTIN II (“Gilmartin
Senior”) (collectively, “Defendants”); PROVEN MANAGEMENT, INC., a California
corporation, (“ProVen’”), and SEWERAI CORPORATION , a Delaware corporation, (“Sewer

AI’) and avers, as follows:

PARTIES
1, Plaintiff is an individual residing in New York, New York and is a current shareholder,
as required under Federal Rule of Civil Procedure 23.1, and Director of PPSI and the former
Vice President of Operations and Managing Partner of PPSI. Although Marr is a resident of
New York, he has had substantial and long term contacts with the State of California. Between
November 2012 and June 2019, Marr made at least 52 trips to California and spent
approximately 248 days in California working on PPSI business, including meeting with
Defendants and employees of the Company, attending customer and vendor meetings,
interviewing prospective employees and onboarding new employees, among other things.
Plaintiff also reported California income, filed California tax returns from 2013-2018, paying
California income tax based on income earned within California.
2. Nominal Defendant PPSI is a California corporation with its principal place of business
in Oakland, California.
3. Defendant ProVen is a California corporation with its principal place of business in
Oakland, California.
4, Defendant Gilmartin is an individual residing in Burlingame, California and is the
President and CEO of PPSI and a Director of and shareholder in PPSI.
5. Defendant Varela is an individual residing in Napa, California and is a Director as well
as the Secretary-Treasurer of PPSI, the President of ProVen and a shareholder in both PPSI and

2

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
oO sD NN

\O

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 3 of 24

ProVen.
6. Defendant Gilmartin Senior is an individual residing in San Mateo, California and is a
Director as well as the Executive Vice President of PPSI, the Vice President of ProVen and a
shareholder in both PPSI and Pro Ven.
7. Defendant Sewer AI is a Delaware corporation with its principal place of business
located in Walnut Creek, California, and is registered in California to do business as a foreign
corporation.
8. At all relevant times, Defendants were agents of the remaining defendants, and in doing
the acts alleged herein, were acting within the course of scope of such agency. Defendants
ratified and/or authorized the wrongful acts of each of the other defendants. Defendants, and
each of them, are individually sued as participants and as aiders and abettors in the improper
acts, plans, schemes, and transactions that are the subject of this Complaint. At all relevant
times, all defendants herein pursued a common enterprise, and common course of conduct to
accomplish the wrongs complained of herein. The purpose and effect of the common
enterprise, and common course of conduct complained of was, interalia, to benefit the
Defendants personally to the detriment of PPSI and Marr, by engaging in tortious, fraudulent
and other wrongful activities.

JURISDICTION AND VENUE
9. This is, in part, a suit to obtain relief for Plaintiffs direct causes of action for breach of
fiduciary duties including a wrongful termination of Plaintiff, breach of contract, fraud, breach
of the implied covenant of good faith and fair dealing, negligent misrepresentation, conversion,
unfair business practices, declaratory judgment and an accounting pursuant to California law
and, in part, a suit bringing shareholder derivative claims for breach of fiduciary duties,
corporate waste, unjust enrichment and abuse of power also under California law.
10. As to Plaintiff's direct and derivative claims, this Court has subject matter jurisdiction
under 28 U.S.C. §1332 (Diversity) as Plaintiff is a citizen of New York, while Defendants,
Nominal Defendant and ProVen are all California citizens, respectively, and Plaintiff's claimed

3

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document1 Filed 07/02/20 Page 4 of 24

relief exceeds $75,000.00, exclusive of costs and interest. As to Sewer AI, Nominal Defendant
can bring an action against Sewer AI in this District under 28 U.S.C. §1332, pursuant to 28
U.S.C. § 1401, and, as such, Plaintiff may bring this action on the Nominal Defendant’s behalf
in this District.
11. Venue is proper in this District pursuant to, without limitation, 28 U.S.C. §1391(b),
because a substantial part of the property that is the subject of the action is situated in the
Northern District of California and the events, conduct, omissions, and intended harm giving
rise to the claims occurred in this District and pursuant to 28 U.S.C. §1401, which provides
that a shareholder may file a derivative suit “in any judicial district where the corporation
might have sued the same defendants.” Federal Courts have interpreted Section 1401 as simply
a means of re-aligning the nominal corporate defendant before applying Section 1391 (See
Johnson v. Masselli, No. 2:07 CV 214 PPS, 2008 WL 111057, at *4 (N.D. Ind. Jan. 4, 2008)
("Under§ 1401 ... venue in this case is proper ... where [the corporation] may have properly
initiated the suit against the ... defendants under §1391.") PPSI could file a direct suit against
Defendants and Sewer AI in this District pursuant to 28 U.S.C. §1391. As such, Plaintiff may
pursue this action on the Nominal Defendant’s behalf in this District. For this reason,
Plaintiff's action is not a collusive one to confer jurisdiction that this Court would otherwise
lack as required for a derivative action pursuant to Federal Rule of Civil Procedure 23.1.
FACTS AND BACKGROUND
12, This action arises from breaches of fiduciary duties, fraud, and misappropriations
among other things, committed by Defendants, the majority shareholders in PPSI, against
Plaintiff, a minority shareholder, Director, and an officer of the Company. This action also
arises from various tortious actions and breaches of contract perpetrated by Defendants against
Plaintiff and Defendants’ usurpation of a corporate opportunity properly belonging to PPSI.
FORMATION OF PPSI
13. PPSI operates a wastewater maintenance and cleaning business out of offices in
Oakland, California. PPSI previously maintained additional offices in Baltimore, Maryland,
4

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
oOo ns DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 5 of 24

until February 28, 2020, and, until January 10, 2020, in New York City, New York. Its |
customers are municipal agencies and utility owners primarily in California and on the East
Coast. PPSI is owned by four individual shareholders, Gilmartin, Varela, Gilmartin Senior and
Plaintiff.

14, ProVen operates a general civil engineering and construction company within the
geographic territory of Northern California. On information and belief, the majority owners of
ProVen are Varela and Gilmartin Senior.

15. PPSI was incorporated in 2011, although it did not commence as an independent
business entity until a later date. Marr began informally working for ProVen in October 2012.
At that time Marr and Gilmartin began building and operating PPSI’s waste water maintenance
and cleaning business under ProVen’s name. In November 2012, Marr met with Gilmartin,
Varela and Gilmartin Senior in California and agreed that Marr would become an employee of
ProVen until such time as PPSI could operate as an independent entity and, at that time, Marr
would be provided with an equity stake in PPSI and Marr and Gilmartin together would
operate PPSI. Marr thereafter formally began work for ProVen building PPSI’s business so
PPSI could operate as an independent business entity.

16. In a meeting in California on or about December 15, 2014, Defendants presented to
Plaintiff the proposed Bylaws of PPSI and certain corporate resolutions of PPSI granting
Plaintiff, among other things, a 15% equity interest in the Company as a shareholder (the
“Resolution”). Marr signed the Resolution as a Director of PPSI and the Vice President of
Operations of PPSI. The Resolution granting Marr and the other individual Defendants share
ownership in the Company also contained language that falsely and fraudulently represented
that pursuant to a Restricted Stock Purchase Agreement that was to be entered into by and
between Defendants and Marr, that Marr had the right to acquire an additional 5% ownership
interest in PPSI. Defendants, however, failed to provide Marr with the promised Restricted
Stock Purchase Agreement and failed to permit him to purchase the additional 5% ownership

interest in PPSI, as Defendants had falsely and fraudulently represented and promised to Marr

5

Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document1 Filed 07/02/20 Page 6 of 24

in writing.
17. Gilmartin, Varela and Gilmartin Senior each own 28.33% of PPSI and through this
majority of stock ownership control PPSI.
18. ProVen and PPSI share an office building in Oakland, California. In addition, to the
shared office space, ProVen provides and charges PPSI for labor, accounting, human resources
and legal services, among other things (the “Shared Services”). No accounting or
reconciliation of the ProVen charges to PPSI for the Shared Services was ever provided to
Marr, nor was Marr ever provided with a copy of a Shared Services Agreement between
ProVen and PPSI allowing Marr to ascertain how such charges were calculated. On
information and belief, no accounting or reconciliation of the ProVen charges to PPSI for the
Shared Services was ever provided to the Company.
19. After Marr was provided with an equity interest in PPSI and became an Officer and
Director of the Company, PPSI began to operate independently of ProVen in most matters;
excepting that ProVen continued to provide PPSI with the Shared Services. Marr and Gilmartin
operated together and were jointly responsible for the East Coast and West Coast operations of
PPSI. Gilmartin, on many occasions, referred to Marr as a “Partner” in PPSI to actual and
potential customers, vendors, and employees of PPSI.
20. Marr had a long history of operations experience in the construction industry prior to
obtaining an ownership interest in, and working for, PPSI. Marr was primarily responsible for
building the East Coast operations of PPSI from nothing to a multimillion-dollar revenue
stream for the Company and he played a significant role in building the West Coast operations
of the Company. Marr had a legitimate and reasonable expectation that he would continue to
operate the Company and be employed by the Company as Marr’s employment with PPSI was
the sole basis for his income and the support of his family.

MARR AND GILMARTIN AGREE TO EQUAL COMPENSATION
21. In a December 2014 meeting in Oakland, California, Marr, Gilmartin, Varela and
Gilmartin Senior agreed that Marr and Gilmartin jointly would run and be responsible for the

6

Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document1 Filed 07/02/20 Page 7 of 24

East Coast and West Coast operations of PPSI, it was further agreed that Varela and Gilmartin
Senior would not work for or be compensated by PPSI. While Gilmartin and Marr’s
compensation and benefits largely were equal at this time, Marr, Gilmartin, Varela and
Gilmartin Senior specifically agreed in December 2016 that Gilmartin and Marr’s total
compensation, whether from salary, bonus and/or benefits, would be absolutely equal to each
other and all distributions to shareholders would be equivalent on a pro rata basis.
22. Since 2016 and thereafter, as agreed by Marr, Gilmartin, Varela and Gilmartin Senior,
the total compensation on an annual basis paid to Gilmartin and Marr were equal, to Marr’s
knowledge, and in reliance on these promises, Marr continued to perform his duties as Vice
President of Operations of PPSI.
23. Beginning in late 2018, however, Gilmartin caused PPSI to pay himself salary, bonuses
and benefits not paid to Marr, all to the detriment of Marr and the Company. For example, in
late 2018, Gilmartin caused PPSI to purchase or lease a greater than $100,000.00 Mercedes
automobile for Gilmartin’s exclusive use. Again, contrary to the agreement between Marr,
Gilmartin, Varela and Gilmartin Senior, no similar benefit or offsetting payment was provided
to Marr. In or about July 2019, again in violation of the agreement between Marr, Gilmartin,
Varela and Gilmartin Senior and to the injury of Marr and PPSI, Gilmartin caused PPSI to pay
himself a bonus of $40,000.00 for no apparent legitimate business reason. When Marr later
found out about the bonus and requested payment of the same bonus or an explanation for the
payment if no bonus was to be paid to Marr, Gilmartin refused to pay Marr an equal bonus or
provide any explanation why an equal bonus would not be paid Marr. On information and
belief, Gilmartin further caused PPSI to make substantial payments to himself to pay his tax
liabilities and to acquire, demolish and rebuild his residence in Burlingame California. No
similar financial benefit was provided to Marr, all to the injury of Marr and PPSI.
24. On information and belief, all of these actions were authorized and/or ratified by Varela
and Gilmartin Senior. None of this information was disclosed to Marr at the time and was in
fact falsely and fraudulently concealed from him. None of these payments were made equally
7

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
Oo nS NN

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 8 of 24

available to Marr and such payments were improper and constituted a breach of fiduciary duty,
among other things, to PPSI and Marr personally and to Marr’s minority ownership interest in
PPSI.

DEFENDANTS USURP A CORPORATE OPPORTUNITY
25. An essential and primary aspect of the Company’s business is inspecting sewer pipes
using video equipment. Marr and Gilmartin had long discussed making PPSI’s video
inspection process more efficient and less costly by developing in-house and implementing
software for that purpose and for the benefit of PPSI.
26. On information and belief, Gilmartin, with the knowledge and cooperation of the other
Defendants, took PPSI’s business opportunity and began developing it at the Company’s
offices, with Company resources, time and intellectual property, including proprietary videos
of actual inspections performed by PPSI.
27. On information and belief, Gilmartin, and other PPSI employees, including the other
Defendants, often met with non-Company individuals to further this business opportunity on
the Company’s premises. When Marr asked Gilmartin about the status of the software
development project, Gilmartin made dismissive comments and never informed Marr, a
minority shareholder, Officer and Director of PPSI, the true facts regarding use of Company
property and the expenditure of Company’s resources to further the software development
project and the plans to usurp this business opportunity at the cost and expense of PPSI.
28. Sewer AI was incorporated in Delaware on February 19, 2019 and registered in
California as a foreign corporation on September 6, 2019. None of this information was
communicated to Marr. Nor was it communicated to Marr that Gilmartin intended to use PPSI
property and resources to develop the inspection software for a new company instead of
developing it for PPSI. On Sewer Al’s website, Gilmartin describes himself as the “co-
founder” of Sewer AI hoping “to take sewer inspection efficiency to the next level.”
29. On information and belief, all of the aforesaid actions related to the corporate
opportunity given to Sewer AI were authorized and/or ratified by Varela and Gilmartin Senior.

8

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document1 Filed 07/02/20 Page 9 of 24

30. On information and belief, Sewer AI is fully operational and hiring employees and
marketing the product that Gilmartin developed on Company time and using Company
resources, including its intellectual property. Gilmartin and the other Defendants could have
and should have developed this business opportunity for PPSI and its shareholders.

31. PPSI had the capacity to develop the business opportunity wrongly developed for and
given to Sewer AI by Gilmartin and the other Defendants.

GILMARTIN SHUTS DOWN THE EAST COAST OPERATIONS
OF PPSI AND TERMINATES PLAINTIFF

32. In March 2019, and a very short time after Sewer AI was incorporated, Marr was
notified by telephone by Gilmartin Senior and Varela that Defendants were closing the East
Coast operations of PPSI, abandoning ongoing bid and contracted jobs on the East Coast and
recalling all equipment to the West Coast. Marr was not consulted about this decision to close
the East Coast operations of PPSI despite being a Director, the Vice President of Operations
and 15% owner of the Company. Gilmartin Senior characterized this decision as a “punch to
[Marr’s] face.” Despite the closing of the East Coast operations, Marr was not informed that he
would be terminated and Marr expected to continue his employment with PPSI from New
York, where he resided and where he was jointly responsible for raising two small children
also residing there.

33. | When a shocked Marr requested an explanation for this surprise decision to close the
East Coast operations of the Company, Gilmartin falsely told Marr that the East Coast
operations were losing money. In fact, the East Coast operations of PPSI had been profitable
for PPSI for many years. When Marr reviewed job cost financial documents, he discovered that
charges made against PPSI’s job costs, attributable to ProVen’s charges for Shared Services,
appeared excessive and that certain jobs were prematurely booked as losses. Marr requested
additional information on the ProVen charges for the Shared Services assigned to PPSI;,
however, and his request was denied by Defendants. Marr also learned that certain jobs were

prematurely posted as losses given the substantial likelihood that additional revenues were

9
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 10 of 24

forthcoming from these jobs.

34. In December 2019, just a short time after registering Sewer AI in California, Gilmartin
made a lowball offer to purchase Marr’s 15% ownership interest in the Company based on a
intentionally inaccurate valuation of PPSI that Gilmartin and the other Defendants caused to be
performed. When Marr failed to formerly respond to the low-ball offer, Marr was informed via

email on January 6, 2020 that his employment was terminated and his health insurance

cancelled at the end of the month. At the time of his termination, Marr was earning in excess of

$250,000.00 a year in salary and benefits. Gilmartin also seized Marr’s Company vehicle and,
on information and belief, gave it to a relative of another shareholder in the Company. PPSI
closed its New York operations effective January 10, 2020 with the closing of the entire East
Coast operations occurring on or about February 28, 2020. Marr was not given any information
regarding his status as a Director of the Company, and Marr has received no financial or
business information of the Company since his termination.
35. All of the aforesaid actions taken individually by Gilmartin were authorized and/or
ratified by Varela and Gilmartin Senior. The closing of the East Coast operations of PPSI, the
usurpation of the Sewer AI business opportunity and the termination of Marr lacked legitimate
business reasons and were done solely to damage the Nominal Defendant, freeze out Marr,
diminish Marr’s ownership interest in PPSI and damage Marr personally.
36. All of these injuries to Marr were unique to him, as none of the other shareholders of
PPSI suffered any injury at all. Such actions constitute a wrongful termination of Marr and a
breach of Defendants’ fiduciary duty, among other things, to Marr and PPSI, to their detriment
and to the injury of Marr’s minority ownership interest in PPSI.
37. After starting PPSI’s business on the East Coast from scratch, building the West Coast
business and bringing in millions of dollars in revenue to PPSI, generating hundreds of
thousands of dollars in income, bonuses and benefits to Gilmartin, Defendants completed their
wrongful scheme to cheat Marr out of his employment, misappropriate Company assets and
opportunities and terminate Marr’s legitimate ownership interest in PPS]. Marr currently is
10

Case No - In re Marr v, Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 11 of 24

receiving no income from the Company businesses that he started with Gilmartin, Marr’s
business partner and friend who earned great wealth from Marr’s efforts, as did the other
Defendants. Defendants, and each of them, have acted with malice and/or with reckless
disregard for the rights of Plaintiff, entitling Plaintiff and PSSI to an award of punitive
damages.

DEMAND ALLEGATIONS
38. Plaintiff brings certain causes of action herein derivatively in the right of and for the
benefit of PPSI to redress injuries suffered and to be suffered by PPSI as a result of the
Defendant members of PPSI’s Board of Directors, to wit: Gilmartin, Varela and Gilmartin
Senior (“Defendant Directors”) and their breaches of fiduciary duty, abuse of control, and
gross mismanagement of the Company. Plaintiff and his counsel will adequately and fairly
represent the interests of PPSI in enforcing and prosecuting its rights in this action.
39, Plaintiff was a shareholder of PPSI at the time of the wrongdoing complained of, has
continuously been a shareholder, and is a current shareholder.
40. Based upon the Defendant Directors’ acts and omissions in direct violation of their
fiduciary duties of care, good faith, honesty and loyalty, a pre-suit demand on the PPSI Board
of Directors to bring the claims asserted in this action is excused as a futile and useless act.
Defendant Directors personally profited from the wrongdoing alleged in this Complaint and it
was Defendant Directors who oversaw PPSI and its culture of self-dealing to the detriment of
PPSI described herein.
41. Plaintiff has not made any demand on PPSI’s Board of Directors to investigate and
prosecute the wrongdoing alleged herein. Such a demand is excused because: (i) making a
demand would be a futile and useless act as the Defendant Directors constitute a majority of
PPSI’s directors and as such, the Defendant Directors are not able to conduct an independent
and objective investigation of the alleged wrongdoing; and (ii) the wrongful conduct of
Defendant Directors is not subject to protection under the business judgment rule. Under
such circumstances, the demand requirement is excused since making such a demand on

ll

Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 12 of 24

PPSI’s Board of Directors would be futile (Shields v. Singleton, 15 Cal.App. 4th 1611 (1993).)
Furthermore, the Defendant Directors have demonstrated no intention of changing PPSI’s
corporate culture, practices and policies which resulted in the wrongdoing conduct and damage
to PPSI alleged herein.
42. Furthermore, the Defendant Directors profited substantially from maintaining an
environment and culture wherein the Defendant Directors sought personal gains over lawful
corporate operations. The misconduct of the Defendant Directors resulted in the development
of a culture that led to the wrongful conduct at issue herein by the Defendant Directors in this
case, who lack the objectivity to judge their own misconduct.
43, None of the Defendant Directors of PPSI are independent or disinterested. Defendant
Directors (consisting of a majority of the PPSI Board) cannot consider a demand because their
decision to operate PPSI in violation of law is not a protected business decision and they all
face a substantial likelihood of liability for breaching their duty of loyalty. All three Defendant
Directors have profited from, caused, ratified, and/or aided and abetted in the wrongful conduct
alleged herein. Defendant Directors further enriched themselves at the expense of the
Company to which they owed fiduciary duties of good faith, honesty, and loyalty. Thus,
Defendant Directors could not exercise independent objective judgment in deciding whether to
bring this action nor in vigorously prosecuting the claims alleged herein.
44. The Defendant Directors cannot be relied upon to reach a truly independent decision
whether to commence the demanded action against themselves and the officers responsible
for the misconduct alleged in this Complaint because, among other things, PPSI’s Board is
currently dominated by the Defendant Directors, who constitute a majority of the Board and
were personally and directly involved in the acts of mismanagement, abuse of control and
waste alleged and who each approved the actions complained of herein, and to whose
directives and views the PPSI Board acceded and will continue to accede.
44. The Defendant Directors received personal and financial benefits while they caused or
permitted the misconduct detailed in this Complaint. The Defendant Directors are biased and
12

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 13 of 24

cannot appropriately and fairly adjudicate any demand on the PPSI Board.

FIRST CAUSE OF ACTION (Direct)
(Breach of Fiduciary Duty)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)

AS. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
46. By virtue of Marr’s minority ownership interest in PPSI, Defendants owe, and continue
to owe, a fiduciary duty to Marr to act with the utmost good faith, trust, confidence and candor
toward Marr, along with a duty to act with the highest degree of honesty and loyalty toward
Marr and in the best interests of Marr.
47, Defendants, in violation of their fiduciary duties to Plaintiff as alleged herein, by and
among other things and without limitation, have:
1) Engaged in improper and/or unauthorized conduct by wrongfully
terminating the employment of Marr without cause;
2) Engaged in improper and/or unauthorized conduct by failing to pay Marr
equal salary, distributions, benefits, and/or profits;
3) Engaged in improper and/or unauthorized conduct by causing PPSI to
pay Gilmartin excessive salary, distributions, benefits, and/or profits to
the detriment of Marr and by causing PPSI to expend corporate
resources to develop a PPSI corporate opportunity for Sewer AI;
4) Concealed from Marr the nature and extent of Defendants’ unauthorized
conduct and by causing and/or permitting excessive ProVen charges for
Shared Services to dilute the profitability of PPSI jobs to the detriment
of Marr and the usurpation of a corporate opportunity rightfully
belonging to PPSI;
5) Conspired to deprive Marr of the benefit of his ownership interest in
PPSI, by and among other things, providing Marr with an intentionally
inaccurate valuation of PPSI, canceling profitable East Coast contracts,
taking excessive salary, distributions, benefits and/or profits and making
1B

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 14 of 24

a low-ball offer for Marr’s ownership interest in PPSI;

6) Excluded Marr from participation in the management and operations of
PPSI without legitimate business purpose;

7) Engaged in improper and/or unauthorized conduct by closing the East Coast
operations of PPSI without a legitimate business purpose to the detriment of
Marr;

8) Engaged in fraudulent and improper conduct by failing to provide Marr with a
Restricted Stock Purchase Agreement and failing to permit him to purchase an
additional 5% ownership interest in PPSI and/or improperly disguising as

Company loans certain compensation paid to Marr; and

9) Excluded Marr and/or concealed from Marr access to the true books and records
of the Company.
48. Asa direct and proximate result of Defendants’ breach of fiduciary duties, all of which

occurred in California, Plaintiff has suffered, and will continue to suffer, damages in an

amount to be determined at trial.
WHEREFORE, Plaintiff prays for relief as set forth below.
SECOND CAUSE OF ACTION (Direct)
(Misappropriation/Conversion)
(Against Defendants Gilmartin, Varela, Gilmartin Senior and ProVen)
49, Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.

50. Defendants have misappropriated and converted PPSI’s funds, distributions and/or

profits for Defendants and ProVen’s use and benefit.

51. As a direct and proximate result of Defendants and ProVen’s misappropriation and

conversion, all of which occurred in California, Plaintiff has suffered, and will continue to
suffer, damages in an amount to be determined at trial.
WHEREFORE, Plaintiff prays for relief as set forth below.

Mit/

14
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 15 of 24

THIRD CAUSE OF ACTION (Direct)
(Unjust Enrichment)
(Against Defendants Gilmartin, Varela, Gilmartin Senior and ProVen)
52. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
53, Defendants and ProVen have been unjustly enriched by their wrongful conduct as
alleged herein.
54. As a direct and proximate result of Defendants and ProVen’s unjust enrichment,
Plaintiff has suffered, and will continue to suffer, damages in an amount to be determined at
trial.
WHEREFORE, Plaintiff prays for relief as set forth below.
FOURTH CAUSE OF ACTION (Direct)
(Accounting)
(Against Defendants Gilmartin, Varela Gilmartin Senior and Nominal Defendant)
55. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
56. As a fiduciary, by virtue of Defendants being the majority shareholders in PPSI,
Defendants have a duty to account to Marr for all sums of money and/or assets and/or
distributions and/or real property of PPSI. As such, Plaintiff is entitled to a detailed accounting
by Defendants and the Nominal Defendant. |
WHEREFORE, Plaintiff prays for relief as set forth below.
FIFTH CAUSE OF ACTION (Direct)

(Declaration of Rights)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)

57. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten
herein.
58. There exists a dispute between Plaintiff and Defendants as to their rights, obligations,

status, and legal relations in regard to PPSI.

 

 

59, Plaintiff is entitled to a declaration of the rights, obligations, status, and legal relations
15
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 16 of 24

of the parties.
WHEREFORE, Plaintiff prays for relief as set forth below.
SIXTH CAUSE OF ACTION (Direct)
(Fraud)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)
60. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
61. Defendants’ misrepresentations and omissions as set forth herein regarding the Restricted
Stock Purchase Agreement, to be entered into by and between Defendants and Marr, under
which Marr was to have the right to acquire an additional 5% ownership interest in PPSI,
Marr’s entitlement to equal compensation and benefits, the reasons for closing PPSI’s East
Coast operations, the development of software for Sewer Al using Company resources and the
usurpation of this corporate opportunity, the purported value of PPSI and the cost of Shared
Services attributable to PPSI’s jobs were all material.
62. The representations were false when made and Defendants made the misrepresentations
with the knowledge of their falsity and/or with no intention of fulfilling such
misrepresentations. All of these misrepresentations were made in California. Defendants made
the misrepresentations and omitted to make disclosures maliciously and with the intent for
Plaintiff to rely upon the misrepresentations.
63. Plaintiff reasonably relied on the misrepresentations to his detriment.
64, As a direct and proximate result of Defendants’ fraudulent misrepresentations and
omissions, and Plaintiff's reliance thereon, Plaintiff has suffered, and will continue to suffer,

damages in an amount to be determined at trial.

WHEREFORE, Plaintiff prays for relief as set forth below.

 

 

Mill
Mill
16
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
Oo sD  N

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 17 of 24

SEVENTH CAUSE OF ACTION (Direct)
(Negligent Misrepresentation)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)

65. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
66. Defendants failed to exercise reasonable care in ascertaining the accuracy of the
representations made to Plaintiff, as alleged herein, and/or in communicating the
representations as alleged herein to Plaintiff. All of the misrepresentations by Defendants were
made in California.

67. Plaintiff reasonably relied upon the misrepresentations to his detriment.

68. As a direct and proximate result of Defendants’ negligent misrepresentations, Plaintiff
has suffered, and will continue to suffer, damages in an amount to be determined at trial.
WHEREFORE, Plaintiff prays for relief as set forth below.

EIGHTH CAUSE OF ACTION (Direct)
(Breach of Contract)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)

69. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
70. The parties’ agreement that Marr’s and Gilmartin’s total compensation, whether from
salary, distributions, bonus and /or benefits would be equal to each other is a contract formed
by offer, acceptance, and consideration. The contract was made in California.

71. Marr has performed all of his obligations under the contract and all conditions
precedent have been satisfied.

72. As alleged herein, Defendants have breached the contract and failed to exercise their
duty of good faith and fair dealing toward Marr.

73, As a direct and proximate result of Defendant’s breach of contract, Marr has suffered,
and will continue to suffer, damages in an amount to be determined at trial.

WHEREFORE, Plaintiff prays for relief as set forth below.

Mill

17
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 18 of 24

NINTH CAUSE OF ACTION (Direct)
(Breach of implied Covenant of Good Faith and Fair Dealing)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)

74, Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten

75. California law implies a covenant of good faith and fair dealing in all contracts between
parties entered into in the State of California
76. As a result of the actions of Defendants, and each of them, set forth hereinabove, said
Defendants have violated the implied covenant of good faith and fair dealing contained in the
contract between Plaintiff and Defendant, as against Plaintiff, and as a result thereof, Plaintiff
is entitled to damages as prayed.
77. The actions of Defendants as hereinbefore described in violation of said implied
covenant of good faith and fair dealing have caused Plaintiff to suffer damages according to
proof at trial. |
WHEREFORE, Plaintiff prays for relief as set forth below.
TENTH CAUSE OF ACTION (Direct)
(Unfair Business Practices)
(Against Defendants Gilmartin, Varela and Gilmartin Senior)
78. Plaintiff hereby incorporates by reference the foregoing allegations as if fully rewritten.
79. By reason of Defendants, fraudulent, deceptive, unfair, and other wrongful conduct as
herein alleged, Defendants have violated California Business and Professions Code section
17200 et seq. by consummating an unlawful, unfair, and fraudulent business practice, designed
to deprive Plaintiff of the equal payment of compensation in violation of Labor Code Sections
2926 and 206.
80. By reason of the foregoing, Plaintiff has suffered and continues to suffer damages in a

sum which is, as yet unascertained. Plaintiff will ask leave of court to amend this Complaint

when the true nature and extent of damages have been ascertained.

18
Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 19 of 24

WHEREFORE, Plaintiff prays for relief as set forth below.
ELEVENTH CAUSE OF ACTION (Derivative)

BREACH OE FIDUCIARY DUTY

(Against the Defendant Directors)
81. Plaintiff incorporates by reference the allegations set forth above as though fully
restated herein.
82. Defendant Directors were and are required to use their abilities to control and
manage PPSI ina fair, just and equitable manner in order to ensure that the Company
complied with applicable laws and contractual obligations, to refrain from abusing their
positions of control, and not to favor their own interests at the expense of PPSI. Defendants
violated their fiduciary duties to PPSI, including without limitation their duties of care, good
faith, honesty, and loyalty.
83. The wrongful conduct particularized herein was not due to an honest error in
judgment, but rather to Defendants! gross mismanagement, bad faith and/or reckless disregard
of the rights and interests of PPSI, and its shareholders and for acting without the reasonable
and ordinary care which they owed the Company.
84. Asa result of the foregoing, Defendant Directors have participated in harming PPSI
and have breached fiduciary duties owed to Nominal Defendant. Defendant Directors
knowingly participated in each of the alleged breaches of their fiduciary duties.
85. By reason of the foregoing, PPSI has sustained and will continue to sustain damages

and injuries for which it has no adequate remedy at law.

WHEREFORE, Plaintiff prays for relief as set forth below.

 

MH
M///
Hill
19
Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 20 of 24

TWELFTH CAUSE OF ACTION (Derivative)
ABUSE OF CONTROL
(Against the Defendant Directors)

86. Plaintiff incorporates by reference the allegations set forth above as though fully
restated herein.
87, By virtue of their positions and financial holdings in PPSI, Defendant Directors
exercised control over the Company and its operations, and owed duties as controlling
persons to PPSI not to use their positions of control within the Company for their own personal
interests and contrary to the interest of PPSI.
88. Defendant Directors’ conduct amounts to an abuse of their control of PPSI, in violation
of their obligations to the Company. Defendant Directors knowingly participated in in their
abuse of control.
89, As a result of Defendants’ abuse of control, PPSI has sustained and will continue to
sustain damages and injuries for which it has no adequate remedy at law.
WHEREFORE, Plaintiff prays for relief as set forth below.

THIRTEEN CAUSE OF ACTION (Derivative)

CORPORATE WASTE
(Against the Defendant Directors)

90. Plaintiff incorporates by reference the allegations set forth above as though fully
restated herein.
100. As alleged in detail hereinabove, Defendant Directors had a fiduciary duty to exercise
good faith and diligence in the administration of the affairs of PPSI and in the use and
preservation of its property and assets, and the highest obligation of fair dealings. Defendants

also wasted PPSI corporate assets, for example, the Defendants diverted corporate assets that

were specifically intended for operations for other improper corporate purposes, including, but

20
Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
oOo ns N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 21 of 24

not limited to the development of a PSSI corporate opportunity for Sewer AI, instead of using
those corporate assets for their intended purpose.
101. As a result of Defendants' actions, PPSI has suffered and will continue to suffer
damages, all in an amount to be determined according to proof at trial.
WHEREFORE, Plaintiff prays for relief as set forth below.
FOURTEENTH CAUSE OF ACTION
UNJUST ENRICHMENT
(Against the Defendant Directors and SEWER AIT)
102. Plaintiff incorporates by reference the allegations set forth above as though fully
restated herein.
103. Defendant Directors and Sewer AI derived compensation, fees, opportunities and other
benefits from PPSI and were otherwise unjustly enriched during the time in which the
wrongful practices occurred, to the detriment of PPSI. Defendant Directors and Sewer AI
profited by engaging in the wrongful conduct set forth in the Complaint above, including, but
not limited to wrongfully converting funds, property and opportunities rightfully belonging to
PPSI.
104. Defendant Directors and Sewer AI’s enrichment is directly and causally related to the
detriment of PPSI. These benefits were accepted by Defendant Directors and Sewer AI under
such circumstances that it would be inequitable for it to be retained without payment. As
alleged above, Defendants breached their fiduciary duties and/or abused their positions of
control to PPSI and Sewer AI unjustly took a corporate opportunity of PSSI without providing
consideration to the Company, therefore Defendant Directors and Sewer AI are not justified to
retain the benefits conferred upon them.

WHEREFORE, Plaintiff prays for relief as set forth below.

Mif/

21

Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 22 of 24

PRAYER FOR RELIEF
WHEREFORE, as to Plaintiff's direct claims, Causes of Action 1-10, Plaintiff prays for

judgment against Defendants, and where applicable against ProVen, jointly and severally, as

follows:
a. A declaration of the rights, obligations, status, and legal relations of the parties;
b. Compensatory damages in an amount to be determined at trial;
C. Punitive damages on all claims permitted by law;
d. An accounting;
e. Interest, costs and attorneys’ fees; and
f. Such other and further relief as is allowed by law and/or is equitable under the

circumstances.

WHEREFORE, Plaintiff, as to the derivative claims brought on behalf of himself and
PPSI, Causes of Action 11-14 prays for judgment, as follows:

a. Awarding compensatory damages against Defendant Directors and where
applicable against Sewer AI, jointly and severally, in an amount to be proven at trial;

b. Awarding restitution, disgorgement of all illicit proceeds generated as a result of
the wrongful conduct alleged herein against Defendant Directors and where applicable against
Sewer AI, jointly and severally;

c. Awarding appropriate equitable relief, including any injunctive or declaratory

relief necessary to change and/or reform PPSI’s corporate governance, policies and culture;

 

d. Awarding punitive damages at the maximum amount permitted by law;

e. Awarding pre-judgment interest, as well as reasonable attorneys' fees and other
costs; and

f, Awarding such other relief as this Court may deem just and proper.
Ml
MII
MII

22

Case No - Inre Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 23 of 24

JURY DEMAND

Plaintiff, individually and derivatively on behalf of PPSI, demands a trial of all issues

by a jury of the maximum number.

Dated:

Dated:

Case No

Respectfully submitted,
June 30, 2020 LANG, RICHERT & PATCH, P.C.

By: ____/s/
Stan D. Blyth
Kimberly L. Mayhew
Attorneys for Plaintiff,
CORBIN W. MARR

June 30, 2020

By: __ /s/
Dan Domozick, Esq.
Attorneys for Plaintiff,
CORBIN W. MARR

23
- In re Marr v. Pipe and Plant Solutions, Inc., et al.

COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04442-SK Document 1 Filed 07/02/20 Page 24 of 24

Declaration under Penalty of Perjury
(Code Civ. Proc., §§ 446, 2015.5)

I, Corbin W. Marr, declare:
1, Iam the Plaintiff both individually and derivatively on behalf of PPSI in the above-

entitled matter.

2. Ihave read the foregoing Verified Complaint and know the contents thereof.

3. The same is true of my own knowledge, except as to those matters which are therein
stated on information and belief, and, as to those matters, I believe it to be true.

Executed on, June 30, 2020, at New York, New York.
I declare under penalty of perjury that the foregoing is true and correct.

Corbin, Wo My
(Signature of Party)

24

Case No - In re Marr v. Pipe and Plant Solutions, Inc., et al.
COMPLAINT CORPORATE WASTE, BREACH OF FIDUCIARY DUTY; ABUSE OF CONTROL

 
